Citation Nr: 1421019	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-40 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Evaluation of patellar tendonitis of the right knee, currently rated as 10 percent disabling.

2.  Evaluation of patellar tendonitis of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board observes that a January 2013 rating decision reduced the disability rating assigned for the Veteran's laxity of the left knee, effective December 18, 2012.  However, the Veteran has not indicated that he disagrees with the reduction, and the issue is not presently before the Board.   

The Virtual VA claims file has been reviewed.  This review indicates that additional VA medical records were associated with the Veteran's claims file.  These records were not reviewed by the RO.  However, it is not necessary to remand for issuance of a supplemental statement of the case because the Veteran's representative waived RO review before adjudication.  38 C.F.R. § 20.1304 (2013).  A review of the Veterans Benefits Management System did not show any documents pertaining to the Veteran.


FINDINGS OF FACT

1.  Patellar tendonitis of the right knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

2.  Patellar tendonitis of the left knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for patellar tendonitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2013).

2.  The criteria for a disability rating higher than 10 percent for patellar tendonitis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2009 and April 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected patellar tendonitis of the right and left knees, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The patellar tendonitis of the right and left knees is rated as 10 percent disabling, for each knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024.  See 38 C.F.R. § 4.20.  Diagnostic Code 5024 provides that tenosynovitis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Under DC 5003, a 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, it is not for application here, as the Veteran denied experiencing incapacitating exacerbations at his March 2011 VA examination.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the right and left knees.  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a , Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Here, there is no evidence of instability of the right knee upon testing, to warrant a separate rating under Diagnostic Code 5257.  The Veteran receives a separate evaluation for laxity of the left knee, which is not currently on appeal.  

Analysis

The Veteran has been assigned a 10 percent evaluation for each knee on the basis of pathology and painful limited motion  The current evaluations contemplate periarticular  pathology productive of painful motion.  The evaluation is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  See, 38 C.F.R. § 4.7 (2013).  Separate evaluations may be assigned for compensable limitation of extension, subluxation or right knee instability (the left knee is separately rated for instability).  The Board observes that the Veteran had limitation of motion at his VA examinations.  However, despite pain on motion, he had flexion to 115 degrees at the March 2011 VA examination.  Likewise, the April 2009 VA examination report stated that the Veteran had flexion of the right knee to 90 degrees and flexion of the left knee to 80 degrees.  

The Board accepts the lay evidence that the Veteran experiences pain, stiffness and weakness; parapatellar pain, anterior pain, and subpatellar pain were shown on examination.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally or actually limited to less than 45 degrees due to any factor.  DeLuca.  Such evidence establishes that he is no more than 10 percent disabled for each knee based upon limited motion.  In essence, the appellant has pathology of each knee which results in pain and some limitation of flexion.  However, the remaining functional flexion is better than 45 degrees.  Such manifestations do not warrant an evaluation in excess of 10 percent for each knee.

Regarding the other plane of motion (extension), the April 2009 and March 2011 VA examinations disclosed that the Veteran had full extension, to 0 degrees, for each knee.  Thus, the Veteran is not entitled to separate evaluations for limited extension, as he does not have compensable limitation of extension of either knee.  In addition, a separate evaluation is not warranted for instability or subluxation of the right knee, since neither is shown by the record; the Board reiterates that the Veteran is service-connected for laxity of the left knee.

There is no indication that he has additional functional impairment for either knee, above and beyond the 10-percent level for patellar tendonitis of the right and left knees, which would support a higher rating for either knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examination and consultation reports were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was some crepitus, as well as snapping and popping on motion, but there was no evidence of incoordination, fatigability, or weakness.  Although the Veteran reported additional limitation during weekly flare-ups of pain, the extent of such limitation was not shown upon examination.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As a result, the 10 percent rating for each knee adequately compensates him for the extent of his impairment.

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis of either knee joint or any impairment of the tibia or fibula of the either the right or left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, there is no evidence of dislocated semilunar cartilage of either knee upon examination.


Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's patellar tendonitis of the right and left knees are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings that were assigned for his patellar tendonitis of the right and left knees.  In any event, the evidence does not reflect, for his patellar tendonitis of the right and left knees, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that he is entitled to increased disability evaluations for his patellar tendonitis of the right and left knees, but he did not indicate that these disabilities, standing alone, interfered with his ability to work.  Therefore, referral for consideration of extraschedular ratings for the Veteran's right and left knee disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with patellar tendonitis of the right and left knees, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for patellar tendonitis of the right knee is denied.

Entitlement to a disability evaluation in excess of 10 percent for patellar tendonitis of the left knee is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


